Citation Nr: 1243925	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  07-06 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1976 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board Hearing in the Montgomery RO, a transcript of that hearing is of record.


FINDING OF FACT

Erectile dysfunction is not related to the Veteran's active service, including service-connected hypertension.


CONCLUSION OF LAW

Erectile dysfunction was not incurred in or aggravated by the Veteran's active service, may not be presumed to have been so incurred, and is not proximately due to or the result of his service-connected hypertension.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2012).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide, in part, that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.

The RO provided the Veteran with VCAA notice on the claims being decided by letters dated June 2009 and January 2010.  The content of these letters reflects compliance with pertinent regulatory provisions and case law, noted above.  In the letters, the RO acknowledged the claim being decided, notified him of the evidence needed to substantiate his claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the sources thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided to a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  The VCAA notice letters, having been sent before the RO initially adjudicated the claims being decided, satisfy the timing requirements of the VCAA.  

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2012).

VA made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his claims, including service treatment and personnel records and post-service treatment records.  The RO also afforded the Veteran VA examinations in support of these claims, during which examiners discussed the etiology of the claimed disabilities.

II.  Analysis

The Veteran contends that he is entitled to service connection for erectile dysfunction secondary to his service-connected hypertension.  He explained during his June 2011 testimony before the undersigned Acting Veterans Law Judge, that he noticed erectile dysfunction right when he began to take medication for his hypertension, and that he, therefore, felt there was a correlation between his hypertension medication and erectile dysfunction.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Additionally, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service connected condition. See 38 C.F.R. § 3.310.  

The Veteran's service treatment records are silent as to any treatment for or complaints of erectile dysfunction.  Moreover, the Veteran does not contend that his erectile dysfunction began in or as a result of service, but instead secondary to his hypertension.  Accordingly, the issue of direct service connection need not be discussed further.

Post-service medical documents include the Veteran's February 2010 VA examination in which, following review of the Veteran's claims file and examination of the Veteran, the examiner opined that essential hypertension had no bearing on erectile dysfunction and it was more frequently secondary to certain medications used to treat hypertension.  The examiner stated, however, that the single medication used to treat the Veteran's blood pressure problem was not known to be associated with the onset of erectile dysfunction to any significant degree.  The examiner further noted that the Veteran's testosterone level was slightly below normal and could indicate that the cause of erectile dysfunction was a low male hormone disorder.  

Following a request for a Veterans Health Administration (VHA) opinion, in November 2011, a urologist from the Central Texas Veterans Health Care System reviewed the Veteran's claims file and stated that hypertension did not cause erectile dysfunction but some hypertension medications did, and that review of records showed that the Veteran was specifically concerned with Valsartan.  The examiner noted that review with the pharmacist about Valsartan causing erectile dysfunction, he was informed that the medication did not cause erectile dysfunction and that, therefore Valsartan was not the cause of the Veteran's erectile dysfunction.

Addendums to these findings cited and provided literature which supported the above findings, and a later addendum reported that the literature showed that Valsartan was not associated with compromised sexual function and indeed actually showed improvement of sexual function over a period time.  The VHA examiner stated that therefore, in his medical opinion Valsartan at least is not likely an aggravating cause of the Veteran's erectile dysfunction. 

VA treatment records, reports of VA examinations conducted in February 2010 and the November 2011 medical expert opinion and its addendums, confirm that the Veteran currently has erectile dysfunction.  The question is thus whether this condition is related to the hypertension or his treatment for hypertension.  
Two medical professionals have addressed the etiology of the erectile dysfunction.  The VA examiner and the VHA examiner both ruled out a relationship between the Veteran's erectile dysfunction and his hypertension.  Further, both the VA examiner and the urologist asked for a medical opinion both stated that the Veteran's medication for hypertension would not cause erectile dysfunction, on the basis that the while some medication for hypertension caused the disorder, the Veteran's prescription would not.  

Moreover, the Veteran's February 2010 VA examiner provided an alternate cause for the Veteran's erectile dysfunction, a lower than normal testosterone level, and the in an addendum to his November 2011 opinion, the urologist noted that the prescription taken for hypertension had even been shown to improve sexual function.  Accordingly, the medical evidence weighs against the Veteran's claim that there is a correlation either between hypertension and erectile dysfunction, or between the Veteran's hypertension medication and erectile dysfunction.  

The Veteran's assertions therefore represent the only evidence of record linking his erectile dysfunction his service-connected hypertension.  The Veteran is competent to report and describe the nature of his erectile dysfunction as it is a condition that is capable of lay observation.  However, he does not possess a recognized degree of medical knowledge to link this condition to his active service, including the herbicide exposure, or to a service-connected disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson is not competent to offer an opinion regarding a medical question when that question may not be resolved through lay observation).  

In the absence of competent evidence of a nexus between the Veteran's erectile dysfunction and his service-connected hypertension, the Board concludes that such a condition was not proximately due to a service-connected disability.  

The evidence in this case is not in relative equipoise.  Rather, as a preponderance of the evidence is against of the claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension is denied.




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


